COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:       W.J. Billy Devillier and Paula Winzer v. A. P. Leonards and Mildred
                           G. Leonards

Appellate case number:     01-20-00224-CV

Trial court case number: P03846A

Trial court:               County Court of Chambers County, Texas

       It is ordered that the motion for rehearing is denied. See TEX. R. APP. P. 49.3.



Judge’s signature:               /s/ Russell Lloyd
                                 Acting for the Court

Panel consists of Justices Keyes, Lloyd, and Landau.

Keyes, J., dissenting to the denial of rehearing.

Date: December 31, 2020